If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re HENRY/ROBERTS, Minors.                                        August 20, 2019

                                                                    No. 346855; 346857; 346859
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 14-518274-NA


Before: BECKERING, P.J., and SAWYER and CAMERON, JJ.

PER CURIAM.

        In these consolidated appeals,1 in Docket No. 346855, respondent-father Morgan appeals
as of right the trial court’s order terminating his parental rights to JMR under MCL
712A.19b(3)(c)(i) (182 or more days have elapsed since issuance of an initial dispositional order,
conditions that led to adjudication continue to exist, and no reasonable likelihood conditions will
be rectified within a reasonable time), (g) (parent failed to provide proper care or custody and no
reasonable expectation parent will provide proper care or custody within a reasonable time),2 and
(j) (reasonable likelihood child will be harmed if returned home). In Docket No. 346857, the
trial court terminated respondent-mother’s parental rights to JMH, JMR, JVR, AKLR, and ASJR
under MCL 712A.19b(3)(c)(i), (g), and (j). Lastly, in Docket No. 346859, the trial court
terminated respondent-father Maxwell’s parental rights to JVR, AKLR, and ASJR under MCL
712A.19b(3)(c)(i), (g), and (j).3 We affirm.




1
 In re Henry/Roberts Minors, unpublished order of the Court of Appeals, entered December 26,
2018 (Docket Nos. 346855, 346857, and 346859).
2
    MCL 712A.19b(3)(g) was amended effective June 12, 2018.
3
 The trial court also terminated the parental rights of JMH’s father in this case, but he has not
appealed that order and is not a party to this appeal.



                                                -1-
               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        JMH, JMR, JVR, and AKLR were taken into the care of the Department of Health and
Human Services (DHHS) in November 2014. Respondent-mother did not have appropriate
housing or a legal income, was struggling with substance abuse, and had left her four children
with their maternal great-aunt. Respondent-mother pleaded to facts establishing jurisdiction in
December 2014, and she was ordered to engage in and benefit from individual counseling,
substance abuse counseling, family therapy, and parenting classes. She was also required to
participate in weekly, random drug screens, to visit with the children regularly, and to obtain and
maintain suitable housing and a legal income. Although he received notice, respondent-father
Morgan, who is JMR’s father, did not attend the proceedings. The trial court adjudicated him
and established jurisdiction on the basis of testimony by the CPS worker who authored the
petition and stated that respondent-father Morgan did not visit or support JMR. Respondent-
father Maxwell, who was then only the putative father of JVR and AKLR, also did not come to
court despite sufficient notice.

        In June 2015, respondent-mother gave birth to ASJR. Respondent-mother admitted to
using cocaine, marijuana, and alcohol while pregnant with ASJR, and when born, ASJR tested
positive for marijuana and cocaine. The trial court exercised jurisdiction over ASJR on the basis
of those facts. Respondent-father Morgan responded to the proceedings at that same time, and
he was given a minimal treatment plan by DHHS so that he could reunite with JMR. The trial
court ordered him to establish regular visitation with JMR, to obtain suitable housing and a legal
income, and to maintain contact with the DHHS worker. Respondent-father Maxwell came
forward in March 2016 and established legal parentage over JVR, AKLR, and ASJR, and
pleaded facts establishing jurisdiction. Respondent-father Maxwell was given an identical
treatment plan as respondent-mother.

         During the proceedings, beginning in June 2017, the trial court considered guardianships
for all of the children. The process was delayed by the lack of a trial court order, but ultimately,
the guardianship office determined that none of the children were eligible for guardianship.
DHHS then petitioned the trial court to terminate respondents’ parental rights, citing that none of
the parents had complied with their treatment plans over the significant history of the case. After
a termination hearing, the trial court agreed and terminated respondents’ parental rights to their
respective children. This appeal followed.

                    II. REASONABLE EFFORTS FOR REUNIFICATION

        Respondent-mother and respondent-father Morgan argue that DHHS did not comply with
its statutory responsibility to make reasonable efforts to reunify a family before seeking
termination. We disagree.

                    A. PRESERVATION AND STANDARD OF REVIEW

       Respondent-father Morgan did not preserve this issue on appeal because he did not
“object or indicate that the services provided to [him] were somehow inadequate,” at the time
“the court adopt[ed] a service plan . . . .” In re Frey, 297 Mich App 242, 247; 824 NW2d 569
(2012) (quotation marks and citation omitted). Respondent-mother, on the other hand, preserved

                                                -2-
this issue because she objected to DHHS’s alleged failure to re-refer her to parenting classes and
family therapy when the guardianship process was no longer viable. However, respondent-
mother’s remaining arguments are unpreserved because she did not raise them in the trial court.
Id.

         For preserved issues, we review for clear error a trial court’s decision regarding whether
“reasonable efforts were made to preserve and reunify the family.” In re Fried, 266 Mich App
535, 542-543; 702 NW2d 192 (2005). A trial court clearly errs when “we are definitely and
firmly convinced that it made a mistake.” In re White, 303 Mich App 701, 709-710; 846 NW2d
61 (2014). Unpreserved errors, however, are reviewed for plain error affecting respondents’
substantial rights. In re VanDalen, 293 Mich App 120, 135; 809 NW2d 412 (2011). “To avoid
forfeiture under the plain error rule, three requirements must be met: 1) the error must have
occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial
rights.” Id. (quotation marks and citation omitted). “Generally, an error affects substantial rights
if it caused prejudice, i.e., it affected the outcome of the proceedings.” In re Utrera, 281 Mich
App 1, 9; 761 NW2d 253 (2008).

                                     B. APPLICABLE LAW

        “Under Michigan’s Probate Code, [DHHS] has an affirmative duty to make reasonable
efforts to reunify a family before seeking termination of parental rights.” In re Hicks/Brown
Minors, 500 Mich 79, 85; 893 NW2d 637 (2017). “As part of these reasonable efforts, [DHHS]
must create a service plan outlining the steps that both it and the parent will take to rectify the
issues that led to court involvement and to achieve reunification.” Id. at 85-86, citing MCL
712A.18f(3)(d). “While the [DHHS] has a responsibility to expend reasonable efforts to provide
services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered.” In re Frey, 297 Mich App at 248. In
addition to participating in the service plan, respondents must also “demonstrate that they
sufficiently benefited from the services provided.” Id.

                            C. RESPONDENT-FATHER MORGAN

        First, we address respondent-father Morgan’s apparent argument that he was improperly
adjudicated because he was not present at his adjudication trial and the trial court did not specify
a statutory ground establishing jurisdiction. In addition to that argument lacking merit, it is also
waived because respondent-father Morgan “failed to properly present [the] issue in his statement
of questions presented.” In re BKD, 246 Mich App 212, 218; 631 NW2d 353 (2001). Even if
we were to consider this argument, it lacks legal and factual support. We have reviewed the
entire record and are satisfied that respondent-father Morgan was provided “notice reasonably
calculated, under all the circumstances, to apprise” him of the pending adjudication, thereby
satisfying his right to procedural due process. In re Rood, 483 Mich 73, 92; 763 NW2d 587
(2009) (quotation marks and citation omitted). His decision to avoid the trial and not present a
defense was his own. Moreover, the trial court properly determined, on the basis of the evidence
admitted at the adjudication trial, that jurisdiction was appropriate because of respondent-father
Morgan’s failure to provide proper care and custody of JMR, and his abandonment of her to the
care of her maternal great-aunt. MCL 712A.2(b)(1).


                                                -3-
        Next, we consider respondent-father Morgan’s arguments that pertain to whether DHHS
made reasonable efforts to reunify him with JMR. His initial argument is that DHHS failed to
make a service plan for him. Respondent-father Morgan is correct that DHHS is required to
create such a plan, In re Hicks/Brown, 500 Mich at 85-86, citing MCL 712A.18f(3)(d), but he is
incorrect that DHHS failed to do so in this case. Respondent-father Morgan confuses a minimal
service plan with the lack of a service plan. The service plan in this case required that
respondent-father Morgan visit JMR regularly, remain in contact with DHHS, and provide proof
of income and stable housing. In his brief on appeal, respondent-father Morgan argues that he
was never provided with “parenting classes, visiting schedule, counseling referrals, [or] parent
partner referrals . . . .”

         Respondent-father Morgan is correct that such services were not offered, but that is only
because DHHS and the trial court were not concerned about respondent-father Morgan’s
parenting ability, but rather there was concern regarding whether he would actually be involved
in JMR’s life and be able to support her. This was a well-founded concern because respondent-
father Morgan could not, or refused to, establish a stable income and living situation and
regularly visit JMR. Respondent-father Morgan does not suggest how the proposed services
would have benefited him with respect to his requirements under the service plan. With the
exception of a “visiting schedule,” none of the proposed services are related to assisting
respondent-father Morgan with his service plan. Moreover, respondent-father Morgan never
requested a visiting schedule, and the maternal great-aunt stated on the record that she had been
open to respondent-father Morgan visiting whenever he was available, so long as he called ahead
of time. Thus, although a visiting schedule was not needed, it was also not requested. Moreover,
the lack of a set schedule likely benefitted respondent-father Morgan when he moved out-of-
state, allowing for more flexibility with visits when he was in town. Providing services that are
unrelated to a respondent’s barriers to reunification is not part of DHHS’s statutorily required
“reasonable efforts” to reunify a family. In re Hicks/Brown, 500 Mich at 85-86, citing MCL
712A.18f(3)(d). Thus, this argument is without merit.

        Respondent-father Morgan next argues that DHHS failed to make reasonable efforts at
reunification because it considered granting guardianship over the children. Respondent-father
Morgan specifically cites DHHS’s alleged failure to “properly process paperwork for a court
ordered permanency plan of guardianship” and “follow through with the alternative plan to
return [JMR] to [respondent-father] Morgan” in South Carolina. Respondent-father Morgan
alleges that, had DHHS properly filed the paperwork for a guardianship, his rights would not
have been terminated. The record, however, does not support that allegation. It is true that
DHHS and the trial court considered a plan where the maternal great-aunt would be named the
guardian of JMR, which would allow respondent-father Morgan to stay involved in her life, and
that there was a delay in the guardianship paperwork. However, the paperwork delay did not
affect the outcome of the guardianship process. DHHS policy did not allow for a guardianship
where a relative—here, the maternal great-aunt—was willing to adopt. As is clear from the
record, the maternal great-aunt was ready and willing to adopt all of the children, including JMR,
from the early stages of the case. Thus, even if the paperwork had been submitted in a timely
manner, the guardianship still would have been denied. Furthermore, respondent-father Morgan
was alerted as early as August 10, 2017, that the permanency plan for JMR was reunification
with him, not guardianship. The termination hearing did not occur until October 31, 2018—
more than one year later. In other words, even given the delayed paperwork, respondent-father

                                               -4-
Morgan had more than one year after the potential for a guardianship ended to show DHHS that
he visited JMR regularly, was able to stay in contact with DHHS, and had established both a
stable living situation and income. It was his failure to do those things that ultimately led to
termination of his parental rights. Consequently, there is no evidence on the record that a delay
in the guardianship paperwork was a failure to make reasonable efforts by DHHS. In re
Hicks/Brown, 500 Mich at 85-86.

        Lastly, respondent-father Morgan suggests that DHHS somehow committed error by
failing to follow through with the plan to return JMR to his care in South Carolina. Respondent-
father Morgan’s argument, however, fails to address that DHHS specifically did try to place JMR
with him, but he was unable to show even a minimum level of consistency in visitation with
JMR, and he failed to prove that he had established stable housing and income. Indeed, at the
time of the termination hearing, respondent-father Morgan was no longer living with his wife in
South Carolina, admittedly did not have a job, and presented inconsistent and confusing
testimony regarding his future housing plans. Thus, it was not DHHS’s alleged failure to place
JMR with respondent-father Morgan that led to termination of his parental rights, it was his
failure to show to the trial court that he engaged in the service plan and benefited from it. In re
Frey, 297 Mich App at 248.

        In sum, respondent-father Morgan’s plan for reunification was minimal, and it was
respondent-father Morgan’s own shortfalls that led to him failing to accomplish and benefit from
that treatment plan. The efforts of DHHS were reasonable and unrelated to respondent-father
Morgan’s failure to participate in and benefit from his treatment plan. Id.

                                  D. RESPONDENT-MOTHER

        Respondent-mother also argues that DHHS failed to fulfill its statutory obligation to
exercise reasonable efforts at reunification. Although not acknowledged by respondent-mother,
she was provided a significant number of services by DHHS: individual counseling, substance
abuse counseling, family therapy, parenting classes, housing assistance, and regular visits with
her children. Respondent-mother first argues that she was substantially compliant with her
treatment plan throughout the proceedings. This argument is irrelevant to whether DHHS made
reasonable efforts at reunification and is therefore addressed later in this opinion as it relates to
whether termination was proper. We first address respondent-mother’s argument that, because
DHHS failed to re-refer her to parenting classes and family therapy, it failed to provide her with
the statutorily required reasonable efforts at reunification. This argument fails.

        Respondent-mother ignores the record in this case because DHHS referred her to
parenting classes five different times before she actually completed the course. And then, when
she did complete the course, she did not benefit from it, as evidenced by her physically and
verbally abusive behavior, refusal to adopt new disciplinary techniques, and failure to attend
regular visitation with the children. The same is true for the family therapy. DHHS referred
respondent-mother to family therapy with her children on multiple occasions, all of which were
terminated early because respondent-mother refused to attend. Unlike the parenting classes,
respondent-mother never actually completed family therapy, and thus, could not have benefited
from DHHS’s repeated offers of family therapy. DHHS is required to make reasonable efforts at
reunification, and it did so in this case by offering respondent-mother five different sets of

                                                -5-
parenting classes and by making multiple re-referrals to family therapy. In re Hicks/Brown, 500
Mich at 85-86. Respondent-mother was required to participate in those services—which she did
do after five referrals for parenting classes, four of which ended in early termination for lack of
attendance, but did not do for family therapy despite multiple referrals—and to benefit from
them—which she did not do. In re Frey, 297 Mich App at 248.

        Respondent-mother argues, however, that she should have been re-referred to those
services one final time as the case came to a close. However, she was re-referred to family
therapy late in the proceedings. Because DHHS did not believe that respondent-mother would
benefit from repeating the same parenting classes, it chose to pursue a parent partner for
respondent-mother. When respondent-mother did not qualify for a parent partner, DHHS
focused on providing a parenting coach for her. But according to the testimony of a foster care
worker, the parenting coach and family therapy never occurred because of scheduling conflicts,
and, although the record does not identify who had the scheduling conflict, it ultimately does not
matter. Respondent-mother’s verbal threats, inappropriate physical discipline, and refusal to be
redirected away from those behaviors—even after completing parenting classes—resulting in a
loss of visitation, was not a failure by DHHS to make reasonable efforts at reunification. In re
Hicks/Brown, 500 Mich at 85-86. Rather, it was respondent-mother’s failure to comply with and
benefit from the services offered. In re Frey, 297 Mich App at 248. Thus, this argument is
without merit.

        Lastly, respondent-mother argues that she should have been provided additional time to
show that she could benefit from services after the trial court changed the permanency plan from
guardianship back to reunification. The permanency plan was changed to guardianship in June
2017. Although the trial court did not enter an order officially changing the plan back to
reunification until April 2018, a foster care worker testified that she had informed respondent-
mother in November 2017 that guardianships were no longer an option. The foster care worker
also testified that it was always expressed to the parents that the guardianships had never been
confirmed, and that the parents were still required to comply with and show benefit from their
service plans. Despite that, respondent-mother now appears to argue that so long as the plan
remained to grant guardianships over the children, she was not required to abide by the service
plan. This is not true, however, because a parent whose child has a guardian can still have their
parental rights terminated. See, e.g., MCL 712A.19b(3)(d)-(f). Moreover, respondent-mother
was provided additional time to come into compliance with her service plan after the
permanency plan changed. Indeed, she was provided at least six months, and at most one year,
to show improvement. Instead, respondent-mother’s compliance with her treatment plan
worsened—she did not visit the children as often as she had initially, she had her visitation
revoked, she skipped a significant number of drug screens, she lived in housing that was too
small for her children, and she refused to provide proof of income beyond February 2018. Once
again, DHHS’s efforts at reunification were reasonable, but respondent-mother simply did not
participate in and benefit from the services offered. In re Frey, 297 Mich App at 248.




                                                -6-
                     III. STATUTORY GROUNDS FOR TERMINATION

        All three respondents argue that the trial court clearly erred in finding that clear and
convincing evidence supported statutory grounds to terminate their parental rights to their
respective children. We disagree.4

                     A. STANDARD OF REVIEW AND GENERAL LAW

        “This Court reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich App at 709. A
trial court’s findings of fact are clearly erroneous if “we are definitely and firmly convinced that
it made a mistake.” Id. at 709-710. “ ‘To terminate parental rights, a trial court must find that at
least one of the statutory grounds for termination in MCL 712A.19b(3) has been proved by clear
and convincing evidence.’ ” In re Brown/Kindle/Muhammad Minors, 305 Mich App 623, 635;
853 NW2d 459 (2014), quoting In re Ellis, 294 Mich App 30, 32; 817 NW2d 111 (2011).

                       B. TERMINATION UNDER SUBSECTION (c)(i)

         The first ground relied upon by the trial court, MCL 712A.19b(3)(c)(i), states that a
parent’s rights may be terminated if “182 or more days have elapsed since the issuance of an
initial dispositional order” and “[t]he conditions that led to the adjudication continue to exist and
there is no reasonable likelihood that the conditions will be rectified within a reasonable time
considering the child’s age.”

       Here, the “initial dispositional order” for respondent-mother was issued in 2014, for
respondent-father Morgan in 2015, and for respondent-father Maxwell in 2016. All of
respondents’ parental rights were terminated on November 1, 2018. Thus, more than 182 days
had passed since the initial dispositional orders, fulfilling the first requirement of MCL
712A.19b(3)(c)(i) for all three parents.

        The next step in the analysis requires consideration of whether “[t]he conditions that led
to the adjudication continue[d] to exist” at the time of termination. MCL 712A.19b(3)(c)(i).
“This statutory ground exists when the conditions that brought the children into foster care
continue to exist despite time to make changes and the opportunity to take advantage of a variety
of services . . . .” In re White, 303 Mich App at 710 (quotation marks omitted). Participation in
and completion of certain portions of a service plan is not enough where a parent “fail[s] to
demonstrate sufficient compliance with or benefit from those services specifically targeted to
address the primary basis for the adjudication in th[e] matter[.]” In re Frey, 297 Mich App at
248.


4
 Because the trial court relied on the former version of MCL 712A.19b(3)(g), despite it being
amended effective June 12, 2018, we will not address that statutory ground on appeal. Any error
was entirely harmless because termination was proper under subsections (c)(i) and (j), and only
one statutory ground for termination is necessary. In re Brown/Kindle/Muhammad Minors, 305
Mich App 623, 635; 853 NW2d 459 (2014).


                                                -7-
                            1. RESPONDENT-FATHER MORGAN

        With regard to respondent-father Morgan, JMR was brought into foster care because of
respondent-father Morgan’s failure to visit and provide for her, and his abandonment of her to
her maternal great-aunt, for more than one year. To remedy those problems, respondent-father
Morgan was ordered to visit JMR regularly, stay in contact with the caseworker, and to obtain,
maintain, and prove that he had secured appropriate housing and a legal income. Respondent-
father Morgan’s visitation with JMR was inconsistent throughout the proceedings. Although
there were periods of time when respondent-father Morgan was visiting JMR regularly and
contacting her by telephone, there were also long periods of time when he was absent from
JMR’s life. For example, at the September 2015 dispositional review hearing, testimony was
presented that JMR had not seen or spoken to respondent-father Morgan in over 30 days, and
during the November 2015 and April 2018 dispositional review hearings, testimony was
presented establishing that respondent-father Morgan had not visited JMR in a span of several
months. In addition to failing to visit JMR, respondent-father Morgan often misled the trial court
and DHHS regarding his visits with JMR, stating that he spent many overnights with her.
However, JMR alerted the various DHHS and foster care workers that she actually was spending
almost all of her time with respondent-father Morgan’s estranged wife. At the time of the
termination hearing, respondent-father Morgan’s issues with visiting JMR still existed—a foster
care worker testified that he had not visited JMR regularly in the recent past. Respondent-father
Morgan testified that he did visit JMR regularly, but he did not report his visits to DHHS or the
trial court. The trial court, however, refused to credit that testimony because, since April 2018,
respondent-father Morgan’s visits were ordered to be supervised unless he received DHHS
permission for unsupervised visits. Thus, respondent-father Morgan was either lying about his
visits with JMR, or was disobeying the trial court’s order. In either event, respondent-father
Morgan’s issues with visitation that led to JMR’s removal still existed at the time of the
termination hearing.

         The other issue that led to JMR being brought into DHHS care was respondent-father
Morgan’s failure to support JMR and abandoning her to the care of the maternal great-aunt. To
cure that issue, the trial court ordered respondent-father Morgan to establish, maintain, and prove
suitable housing and a legal income. At the time of the hearing, respondent-father Morgan
testified that he was not employed. He also provided confusing and contradictory testimony
regarding his housing situation. Initially, he stated that, immediately after the termination
hearing, he was going to look at an apartment in Detroit where he planned to live. Then he
testified that, immediately after the hearing, he planned to take JMR and move back to South
Carolina to live with his estranged wife in her home that had recently been inspected, but not yet
approved, in anticipation of JMR possibly living there. Respondent-father Morgan also testified
that he was living with his mother. A foster care worker testified that, since the inception of the
case, respondent-father Morgan expressed his difficulties as to improving his housing situation
and income. Therefore, at the time of termination, respondent-father Morgan did not have a
legal income, did not provide clear testimony or proof of where he was living, and failed to give
any assurance that he could provide a stable and appropriate home for JMR. Consequently,
respondent-father Morgan’s issues with housing and income that led to JMR being taken into
care continued to exist at the time of termination. Thus, the trial court did not clearly err in
finding that clear and convincing evidence supported that respondent-father Morgan’s


                                                -8-
“conditions that led to the adjudication continue[d] to exist” at the time of termination. MCL
712A.19b(3)(c)(i).

                                 2. RESPONDENT-MOTHER

        With respect to respondent-mother, the minor children were brought into DHHS care
because of her issues with substance abuse, housing, income, and her general inability to care for
the children. To remedy those problems, respondent-mother was ordered to participate and
benefit from individual counseling, substance abuse counseling, family therapy, and parenting
classes. She also was required to attend random weekly drug screens, to regularly visit the
children, and to obtain and maintain suitable housing and a legal income. At the time of the
hearing, respondent-mother was living in a home that was too small for her children and had not
been approved by DHHS. She also had not provided proof of a legal income. While respondent-
mother argues that she proved she was receiving disability payments from a car accident, the
record establishes that her disability payments ended in February 2018, about eight months
before the termination of her parental rights.

        Respondent-mother participated in substance abuse counseling throughout the
proceedings. However, she did not benefit from that counseling and still struggled with
substance abuse at the time of termination. Specifically, respondent-mother missed 156 random
drug screens throughout the case. Those missed screens count as positive for illicit drugs. When
respondent-mother did attend screens, she almost always tested positive for marijuana, and often
tested positive for cocaine. The last screen she attended, which was nearly seven months before
termination, she tested positive for both marijuana and cocaine. Respondent-mother also
admitted to using cocaine, marijuana, and alcohol while pregnant with ASJR, who tested positive
for cocaine and marijuana at birth. Thus, given respondent-mother’s long history of positive
screens and missed tests, the record is clear that her substance abuse issues still existed at the
time of termination and that she had not benefited from her substance abuse counseling.

        Respondent-mother’s issues with parenting also continued to exist at the time of
termination. While she did complete parenting classes, respondent-mother did not benefit from
those classes. At the time of the termination hearing, respondent-mother’s visitation had been
suspended after she had hit and pinched JMH as a form of punishment. Respondent-mother
refused to acknowledge that such physical discipline was inappropriate. Although she stopped
physically disciplining the children, she began using intimidation techniques with the children,
wherein she would run up to them until they flinched. Again, respondent-mother refused to
acknowledge that such actions were inappropriate. She also verbally abused her two older
daughters—JMH and JMR—referring to them as “tramps” and calling them “fat and ugly.”
Respondent-mother also left a voicemail to JMH that could be interpreted as a threat to kill JMH.
Lastly, as the case progressed, respondent-mother was less consistent with her visitation. At the
time of the termination hearing, respondent-mother had missed 53 of the 90 visits she had
scheduled with all of her children. Accordingly, the record plainly supports that respondent-
mother’s issues with parenting still existed at the time of termination. Thus, the trial court did
not clearly err in finding that clear and convincing evidence supported that “[t]he conditions that
led to the adjudication continue[d] to exist” at the time of termination. MCL 712A.19b(3)(c)(i).



                                               -9-
                           3. RESPONDENT-FATHER MAXWELL

        Respondent-father Maxwell’s issues that led to adjudication were similar to those of
respondent-mother. Specifically, he was not able to provide proper care and custody of the
children because of his lack of income and housing, substance abuse, and poor parenting skills.
Respondent-father Maxwell was ordered to participate in the same services as respondent-mother
to remedy those problems. He was equally unsuccessful. At the time of termination,
respondent-father Maxwell had never provided any proof of a legal income. Further, he was
living in an apartment that was too small for all of his children, a problem he had been aware of
for several months before termination but did not remedy.

        Respondent-father Maxwell also continued to struggle with substance abuse, despite
participating in substance abuse counseling. The record reveals that respondent-father Maxwell
missed 121 random drug screens over the course of the proceedings, which were automatically
counted as positive screens. He also screened positive for marijuana use on multiple occasions.
At the time of the termination hearing, he had not participated in a random screen in months.
While respondent-father Maxwell alleges on appeal that he only ever tested positive for
marijuana and there was no evidence that his use of it inhibited his parenting ability, he fails to
address the 121 missed screens. Thus, the record supports the conclusion that respondent-father
Maxwell still suffered with substance abuse at the time of termination.

        Regardless, respondent-father Maxwell’s parenting was inappropriate. Respondent-
father Maxwell completed his parenting classes, but it is clear from the record that he did not
benefit from those classes. He argues that the trial court wrongfully relied on respondent-
mother’s improper parenting techniques, physical discipline, and verbal abuse to account for his
poor parenting. The record establishes otherwise. Specifically, testimony showed that
respondent-father Maxwell grabbed JMH roughly by the arm during an altercation between
respondent-mother and the maternal great-aunt. This left a mark on JMH’s arm, and a foster care
worker testified that respondent-father Maxwell did not grab JMH in an attempt “to protect her
from anyone.” Furthermore, the foster care worker testified that respondent-father Maxwell
whispered threats to his children after he and respondent-mother had been redirected from using
corporal punishment. When he was confronted by the foster care worker regarding respondent-
mother’s use of physical discipline, respondent-father Maxwell supported her, stating that
physical discipline she employed would be used in their household. Respondent-father Maxwell
failed to show any improvement in his parenting ability and, moreover, he also showed a lack of
interest in his children. The record revealed that he had missed 63 of the previous 93 offered
parenting-time visits with JVR, AKLR, and ASJR. Respondent-father Maxwell also failed to
participate in family therapy. Thus, the record supported that respondent-father Maxwell was
still unable to properly parent his children at the time of termination. Consequently, the trial
court did not clearly err in finding that clear and convincing evidence supported that respondent-
father Maxwell’s “conditions that led to the adjudication continue[d] to exist” at the time of
termination. MCL 712A.19b(3)(c)(i).




                                               -10-
                            4. RECTIFICATION OF CONDITIONS

         The last step in the analysis under subsection (c)(i) requires proof that “there is no
reasonable likelihood that the conditions will be rectified within a reasonable time considering
the child’s age.” MCL 712A.19b(3)(c)(i). All three parents make the same argument with
regard to this issue: they should have been given more time, especially considering the pending
guardianships, to prove that they could rectify the conditions that led to adjudication. They are
incorrect. Respondent-mother was provided nearly four years of services, only a small portion of
which took place during the proposed guardianship. Respondent-father Morgan was provided
more than three years to rectify the conditions that led to adjudication and respondent-father
Maxwell was provided 21/2 years. As discussed, they showed no improvement in the areas in
question. Moreover, they showed either no ability or no desire to improve. Even during the
portions of the case when everyone was informed that the guardianships were not possible, the
respondents showed no improvement in their treatment plans. Specifically, in that time,
respondent-father Morgan either failed to visit JMR or visited her unsupervised in violation of
the trial court’s order, did not have a place to live, and did not have a job. In that same time,
respondent-mother failed to attend drug screens, tested positive for cocaine and marijuana, had
her visitation suspended because of violence and verbal abuse, lived in inappropriate housing,
and did not provide proof of legal income. Similarly, respondent-father Maxwell missed drug
screens, missed more parenting-time visits than he attended, had his visits suspended because of
improper parenting, lived in an unsuitable home, and did not provide proof of income. As stated
earlier, the potential guardianship was not the problem for respondents. Rather, although they
had significant time to show improvement, it was their inability to or decision not to participate
in and benefit from their treatment plans that prevented them from rectifying the conditions that
led to adjudication.

        In sum, the trial court did not clearly err in finding that clear and convincing evidence
established grounds to terminate respondents’ parenting rights under MCL 712A.19b(3)(c)(i)
because they “failed to demonstrate sufficient compliance with or benefit from those services
specifically targeted to address the primary basis for the adjudication in this matter . . . .” In re
Frey, 297 Mich App at 248. Thus, we need not consider the remaining statutory grounds for
termination because clear and convincing evidence of one ground is sufficient. See In re
Brown/Kindle/Muhammad Minors, 305 Mich App at 635. Nevertheless, we will briefly address
subsection (j).

                         C. TERMINATION UNDER SUBSECTION (j)

        As noted, the trial court also found that MCL 712A.19b(3)(j) was a statutory ground for
termination of respondents’ parental rights. That decision by the trial court was not clearly
erroneous if there was clear and convincing evidence that “[t]here [was] a reasonable likelihood,
based on the conduct or capacity of the child[ren]’s parent, that the child[ren] will be harmed if
[they are] returned to the home of the parent.” MCL 712A.19b(3)(j). “[A] parent’s failure to
comply with the terms and conditions of his or her service plan is evidence that the child[ren]
will be harmed if returned to the parent’s home.” In re White, 303 Mich App at 711.

       As to the three parents, termination under subsection (j) is weakest with regard to
respondent-father Morgan. However, because this Court has held that failure to comply with a

                                                -11-
service plan is evidence that a child “will be harmed if returned to the parent’s home,” the trial
court did not clearly err in finding that clear and convincing evidence supported that termination
was warranted. In re White, 303 Mich App at 711. Throughout the proceedings, respondent-
father Morgan failed to regularly visit and provide for JMR. At the time of the termination
hearing, he did not have a job, did not have a place to live, and had not visited JMR in a
significant amount of time—or, if he did visit, he did so in violation of the trial court’s order.
Considering those facts, the trial court properly inferred that, if JMR were returned to
respondent-father Morgan’s care, she might quickly end up homeless and without monetary
support. This living arrangement undoubtedly would cause JMR harm. Moreover, considering
the lengthy period of time respondent-father Morgan had been provided to rectify his issues, he
had not done so, and the record provided no proof that he would be able to do so in the future.
Consequently, the trial court did not clearly err in finding that there was clear and convincing
evidence warranting termination of respondent-father Morgan’s parental right under MCL
712A.19b(3)(j).

        As to respondent-mother and respondent-father Maxwell, the likelihood of harm to the
minor children if returned to their parents’ care is clear from the record. First, as discussed
throughout this opinion, respondent-mother and respondent-father Maxwell failed to comply
with and benefit from their service plans. That was evidence of potential harm upon a return to
their care. In re White, 303 Mich App at 711. Second, both parents continued to struggle with
substance abuse. While both respondent-mother and respondent-father Maxwell direct this Court
to the alleged minor effects of their marijuana use on their parenting ability, their substance
abuse issues were greater than just marijuana use.5 Here, respondent-mother and respondent-
father Maxwell did not just test positive for marijuana, rather, respondent-mother repeatedly
tested positive for cocaine, and both parents missed more than 100 weekly drug screens each.
Third, there existed an obvious risk of harm to the minor children during respondent-mother’s
and respondent-father Maxwell’s parenting-time sessions. On multiple occasions, respondent-
mother used physical violence, intimidating behavior, and verbal abuse to discipline her children.
Respondent-father Maxwell supported respondent-mother’s use of these tactics, and he, too, had
physically abused JMH, a minor child who was not his daughter, and whispered threats to his
children. The trial court correctly held that those behaviors would lead to harm of the minor
children should they be returned to respondent-mother or respondent-father Maxwell. MCL
712A.19b(3)(j).

        Finally, considering the large amount of time respondent-mother and respondent-father
Maxwell were given to show that they would not harm their children if they were returned to
their care, and the lack of any evidence of improvement throughout the proceedings, the trial
court did not clearly err in finding that it was highly unlikely the conditions would be rectified in
a reasonable time. After four years of services for respondent-mother and 21/2 years of services
for respondent-father Maxwell, the situation had not improved in many instances and had


5
 Respondent-mother also notes that she had a medical marijuana card, urging us to look past her
use of the drug on that ground. Respondent-mother, however, fails to consider that she did not
have a card until April 2018, years after many of her positive screens.


                                                -12-
actually worsened in others. Consequently, the trial court did not clearly err in finding that there
was clear and convincing evidence warranting termination of respondent-mother and respondent-
father Maxwell’s parental right under MCL 712A.19b(3)(j).

       In sum, the trial court properly terminated respondents’ parental rights to their respective
children under MCL 712A.19b(3)(c)(i) and (j).

                                      IV. BEST INTERESTS

       Respondents argue that the trial court clearly erred in finding that it was in the minor
children’s best interests to terminate respondents’ parental rights to their respective children. We
disagree.

                                  A. STANDARD OF REVIEW

       We review a trial court’s determination regarding best interests for clear error. In re
White, 303 Mich App at 713. “A trial court’s decision is clearly erroneous ‘if although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite and firm
conviction that a mistake has been made.’ ” In re Olive/Metts Minors, 297 Mich App 35, 41;
823 NW2d 144 (2012) (brackets omitted), quoting In re Miller, 433 Mich 331, 337; 445 NW2d
161 (1989).

                           B. APPLICABLE LAW AND ANALYSIS

        “Once a statutory basis for termination has been shown by clear and convincing
evidence, the court must determine whether termination is in the child’s best interests.” In re
LaFrance, 306 Mich App 713, 732-733; 858 NW2d 143 (2014), citing MCL 712A.19b(5).
“ ‘The focus at the best-interest stage has always been on the child, not the parent.’ ” In re
Payne/Pumphrey/Fortson Minors, 311 Mich App 49, 63; 874 NW2d 205 (2015) (brackets
omitted), quoting In re Moss, 301 Mich App 76, 87; 836 NW2d 182 (2013). “Best interests are
determined on the basis of the preponderance of the evidence.” In re LaFrance, 306 Mich App
at 733.

         In determining whether termination is in the best interests of a minor child, the trial court
is permitted to consider “the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, [] the advantages of a foster home over the parent’s
home . . . the length of time the child was in care, the likelihood that the child could be returned
to her parents’ home within the foreseeable future, if at all, and compliance with the case service
plan.” In re Payne/Pumphrey/Fortson Minors, 311 Mich App at 63-64 (citations and quotation
marks omitted). “In assessing whether termination of parental rights is in a child’s best interests,
the trial court should weigh all evidence available to it.” Id. at 63. In addition, placement with a
relative weighs against termination. In re Mason, 486 Mich 142, 164; 782 NW2d 747 (2010).
Indeed, “the fact that the children are in the care of a relative at the time of the termination
hearing is an explicit factor to consider in determining whether termination was in the children’s
best interest.” In re Olive/Metts Minors, 297 Mich App at 43 (quotation marks and citation
omitted).



                                                -13-
                            1. RESPONDENT-FATHER MORGAN

        Respondent-father Morgan argues that terminating his parental rights was not in JMR’s
best interests. The trial court properly considered that JMR was placed with a relative, but also
noted that she had a need for stability, which after four years in care, could only be satisfied by
adoption. To argue against that, respondent-father Morgan asserts that he had a loving bond with
JMR, that she wanted to live with him, and that there was no evidence that he ever neglected
JMR. The record, however, suggests otherwise.

        At the time of the termination hearing, a foster care worker testified that respondent-
father Morgan had not visited JMR in a significant amount of time and that JMR was no longer
sure whether she wanted to live with him. Moreover, the record is also clear that respondent-
father Morgan did neglect JMR throughout the proceedings, often going months at a time
without contacting her. In any event, JMR’s need for stability and permanency could not have
been met by respondent-father Morgan at the time of termination because he did not have a place
to live or a source of income to provide her with the necessary stability and permanency. Thus,
the trial court did not clearly err in determining that termination of respondent-father Morgan’s
parental rights was in JMR’s best interests. In re Payne/Pumphrey/Fortson Minors, 311 Mich
App at 63-64.

          2. RESPONDENT-MOTHER AND RESPONDENT-FATHER MAXWELL

        Respondent-mother and respondent-father Maxwell argue that it was not in the minor
children’s best interests to terminate their parental rights. With respect to respondent-mother, at
the time of termination, after four years of receiving services and having the opportunity to
improve, she still did not have suitable housing or proof of a legal source of income. Further,
she continued to struggle with substance abuse as evidenced by more than 150 missed screens
and a significant amount of positive tests for cocaine. She also exhibited poor parenting skills by
using physical discipline, verbally abusing her daughters, using intimidation to make her children
obey, and refusing to try and change those behaviors. Respondent-mother also left JHM a
voicemail that threatened her life. Respondent-mother’s children had been in DHHS care for an
extensive amount of time, during which respondent-mother showed no sign of any ability or
desire to improve her parenting skills and housing situation. The trial court properly observed
that two children, JMH and JMR, were placed with a relative, but that such placement was not
enough to overcome the significant evidence that termination of respondent-mother’s parental
rights would be in all of the children’s best interests. Given the length of time the children spent
under the care of DHHS, and their great need for permanency and stability, the trial court did not
clearly err in finding that termination of respondent-mother’s parental rights was in the best
interests of JMH, JMR, JVR, AKLR, and ASJR. In re Payne/Pumphrey/Fortson Minors, 311
Mich App at 63-64; In re LaFrance, 306 Mich App at 732-733.

       As to respondent-father Maxwell, even after receiving services for 21/2 years, he failed to
show improvement. At the time of termination, respondent-father Maxwell still did not have
appropriate housing, did not have a legal income, and struggled with substance abuse—having
missed more than 100 random screens. He also exhibited poor parenting skills—supporting
respondent-mother’s use of physical violence and intimidation as forms of punishment,
whispering threats to his children, and grabbing JMH by the arm with such force that he left a

                                               -14-
mark. Respondent-father Maxwell failed to improve his parenting skills and issues with
substance abuse even after completing parenting classes and attending years of substance abuse
counseling. JVR and AKLR waited for four years, and ASJR waited for more than three years,
for respondent-father Maxwell to claim his parentage over them and to prove that he could be an
appropriate and stable parent. He could not do so, and the trial court properly determined that
his children deserved a chance for permanency elsewhere. Their best chance for that was
through termination of his parental rights and then adoption—whether by a family member or
otherwise. Those conclusions by the trial court were not clearly erroneous. In re
Payne/Pumphrey/Fortson Minors, 311 Mich App at 63-64.

        Respondent-father Maxwell claims that the trial court failed to consider that he had a
bond with his children and never abused or neglected them. Further, he argues that the trial court
failed to consider the best interests of each child separately and whether guardianship was
appropriate for each child individually. As is clear from the record, the trial court did consider a
guardianship for each child and determined that, by policy, a guardianship was not appropriate
for any of the children. Additionally, the trial court’s order terminating respondent-father
Maxwell’s parental rights specifically addresses the best interests of each child individually. As
to respondent-father Maxwell’s alleged bond with the children, a foster care worker provided
specific testimony that, while respondent-father Maxwell initially had a bond with his children, it
had been significantly diminished over the course of the case as respondent-father Maxwell
missed 63 of the 93 visits he was offered. Finally, the record does not support respondent-father
Maxwell’s claim that he never neglected or abused his children. Instead, the record shows that
respondent-father Maxwell rarely visited the children, did not provide for them, did not have an
appropriate place for them to live, and did not have income to support them. The record also
showed that respondent-father Maxwell grabbed JMH with such strength that he left a mark on
her arm, that he supported respondent-mother’s physical discipline of their children, and
whispered threats to his own children. From that evidence, even though JMH was not his
daughter, there was a basis for the trial court to infer that respondent-father Maxwell would
abuse his children if they were returned to him. Thus, respondent-father Maxwell’s arguments in
this regard are without merit.

        In sum, the trial court did not clearly err when it found that the preponderance of the
evidence supports that termination of respondents’ parental rights was in the best interests of
their respective children.

       Affirmed.



                                                             /s/ Jane M. Beckering
                                                             /s/ David H. Sawyer
                                                             /s/ Thomas C. Cameron




                                               -15-